Title: From James Madison to Edmund Pendleton, 18 December 1791
From: Madison, James
To: Pendleton, Edmund


Dear SirPhilada. Decr. 18. 1791
Your favor of  afforded me much pleasure by the information it gave of the return of such flourishing health, and has laid me under great obligation by the valuable state it inclosed, of the great question lately argued in the federal Court at Richmond. We are all anxious to learn the decision of the Judges, though there is a report, that they decline giving their opinions, & were that not so, the importance of them is diminished by the probability of an appeal.
Notwithstanding the proportion of time which has run off, the last hand has been put to a very inconsiderable part of the business of the Session. The two Houses have been of late chiefly occupied by the Representation-bill, which both in its principles & consequences, is of the first importance. The House of Reps. by a very great majority decided in favor of the ratio of 1 for 30,000, as the most obvious intention of the Constitution, or at least of the amendment which is likely [to] be made a part of it; as most congenial with the republican character of the Government, and as most correspondent with the expectations of the Public. In the Senate there were three opinions, one favoring a transfer of the fractions from the Eastern States where they happen to fall more than on the Southern States; another favoring a small representation in the Government; and a third favoring a large representation. These opinions being strangely compounded in the same individuals, and divided among the body, produced as strange a checker of projects for new modelling the ratio proposed by the other House. After a miscarriage of sundry of them, and by delay severely felt at Richmond, they at length, by the casting vote of the chair, agreed on a change of the ratio to 1 for 33,000. To this the House of Reps. disagreed, by a bare majority only. The Senate have insisted, and the question will probably be tomorrow renewed in the House of Reps. Should they adhere, the Senate will probably recede. Should a conference be proposed, the issue will probably be less favorable. The chance may be bettered if Col: Lee should arrive in time, who is said to be on the road. But it may happen that a vote of concurrence on the part of the House of Reps. will cut the business short without a further appeal to the temper of the Senate.
Nothing is yet public with respect to any communications of Mr. Hammond with the Executive, on the matters in general depending between this Country & his. We only learn that he has authoritatively disavowed any encouragement or countenance from the Government of Canada to Indian hostilities agst. the U. S. to which he adds, from analogy and his personal conviction, that no such countenance can have been afforded to the hostile views of the Creeks attached to Bowles. Majr. Thomas Pinkney of S. Carolina is to be the Counter Minister of the U. S. at the Court of G. B.
The French revolution seems to have succeeded beyond the most sanguine hopes. The King by freely accepting the Constitution, has baffled the external machinations against it. And the peaceable election of a Legislative Assembly of the same complexion with their predecessors, and the regular commencement of their functions, have equally suppressed the danger of internal confusions. With the most affectionate esteem I remain Dear Sir, Your Obedt. friend & servt.
Js. Madison Jr
